United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-3616
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                      Janelle Zoch

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Northern District of Iowa - Sioux City
                                  ____________

                               Submitted: April 7, 2014
                                Filed: April 16, 2015
                                    [Unpublished]
                                   ____________

Before BYE, COLLOTON, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

      Janelle Zoch directly appeals the sentence the district court1 imposed after she
pled guilty to conspiring to obstruct justice. Her counsel has moved to withdraw, and


      1
        The Honorable Mark W. Bennett, United States District Judge for the Northern
District of Iowa.
has filed a brief citing Anders v. California, 386 U.S. 738 (1967), acknowledging an
appeal waiver in Zoch’s plea agreement, and otherwise challenging Zoch’s sentence.

       Upon careful de novo review, we conclude that the appeal waiver is
enforceable. See United States v. Andis, 333 F.3d 886, 889-90 (8th Cir. 2003) (en
banc) (appeal waiver will be enforced where appeal falls within scope of waiver, plea
agreement and waiver were entered into knowingly and voluntarily, and no
miscarriage of justice would result); see also United States v. Scott, 627 F.3d 702, 704
(8th Cir. 2010) (de novo review of validity and applicability of appeal waiver). In
addition, having reviewed the record independently under Penson v. Ohio, 488 U.S.
75 (1988), we find no non-frivolous issues outside the scope of the appeal waiver.
Accordingly, we dismiss this appeal based upon the appeal waiver.

      As for counsel’s motion to withdraw, we conclude that allowing counsel to
withdraw at this time would not be consistent with the Eighth Circuit’s 1994
Amendment to Part V of the Plan to Implement The Criminal Justice Act of 1964. We
therefore deny counsel’s motion to withdraw as premature, without prejudice to
counsel refiling the motion upon fulfilling the duties set forth in the Amendment.

      Judge Colloton would grant counsel’s motion to withdraw. See United States
v. Eredia, 578 Fed. Appx. 620, 621 (8th Cir. 2014) (unpublished per curiam)
(Colloton, J., concurring in part and dissenting in part.)
                        ______________________________




                                          -2-